EXECUTION COPY Exhibit SERIESSUPPLEMENT This SERIESSUPPLEMENT dated as of November 6, 2009 (this “Supplement”), by and between ENTERGY TEXAS RESTORATION FUNDING,LLC, a limited liability company created under the laws of the State of Delaware (the “Issuer”), and THE BANK OF NEW YORK MELLON, a New York banking corporation (“BNYM”), in its capacity as indenture trustee (the “Indenture Trustee”) for the benefit of the Secured Parties under the Indenture dated as of November 6, 2009, by and between the Issuer and BNYM, in its capacity as Indenture Trustee and in its separate capacity as securities intermediary (the “Indenture”). PRELIMINARY STATEMENT Section9.01 of the Indenture provides, among other things, that the Issuer and the Indenture Trustee may at any time enter into an indenture supplemental to the Indenture for the purposes of authorizing the issuance by the Issuer of the Transition Bonds and specifying the terms thereof.The Issuer has duly authorized the creation of the Transition Bonds with an initial aggregate principal amount of $545,900,000 to be known as Entergy Texas Restoration
